DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are allowed.

Response to Arguments
Applicant’s arguments, see page 7-10, filed 06/15/2022, with respect to claim 1 have been fully considered and are persuasive in view of the new amendments. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts teaches all the limitations of claim 1 as currently amended. For instance, the closest prior art, Hirakawa et al (US PUB 20140346303) directed to similar subject matter of the claimed invention, mainly teaches an ultrasonic sensor configured to be attached to a vehicle body component, the ultrasonic sensor comprising: a sensor body having a columnar ultrasonic microphone that is provided to extend in an axial direction parallel to a center axis line and a microphone support part that supports a supported part on a proximal end side while a protrusion part protrudes on a tip end side in the axial direction of the ultrasonic microphone; a cushion member provided so as to surround the protrusion part of the ultrasonic microphone and formed of a synthetic resin-based elastic material into a tubular shape.
However, Hirakawa taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitation(s) in combination with the other limitations of claim 1 as currently amended: a retainer part provided further radially outward from the center axis line than the ultrasonic microphone is, and configured to sandwich a sandwiched part on the proximal end side between the retainer part and an outer peripheral surface of the protrusion part of the ultrasonic microphone, while exposing an exposed part on the tip end side in the axial direction of the cushion member; and a waterproof seal positioned and sandwiched between the cushion member and the vehicle body component and provided in intimate contact with the exposed part of the cushion member so as to block a gap between the vehicle body component and the exposed part of the cushion member, in an on-board state in which the ultrasonic sensor is attached to the vehicle body component by inserting the protrusion part of the ultrasonic microphone and the exposed part of the cushion member into mounting holes which are through holes formed in the vehicle body component and fixing the retainer part to the vehicle body component.

Claims 2-10 are allowed based on their respective dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.